DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species V in the reply filed on 10/19/21 is acknowledged.
Claims 27, 32, 38, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/19, 11/21/19, and 7/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,238,416 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 10,238,416 B2 discloses a surgical instrument, comprising: (a) at least one variable voltage drop feature configured to provide a variable voltage drop (Column 22, lines 55-58); (b) a reference circuit in communication with the at least one variable voltage drop feature, wherein the reference circuit includes at least one predetermined voltage drop feature configured to provide a predetermined voltage drop (Column 22, line 65 - Column 23, line 4); and (b) a power source in communication with the at least one variable voltage drop feature and the reference circuit (Column 23, lines 5-7), wherein the power source is configured to provide power to the surgical instrument, wherein the power source is configured to generate an interrogation signal at a cycle, wherein the cycle includes a first cycle portion and a second cycle portion (Column 22, lines 59-64); and wherein the power source is configured to read the at least one predetermined voltage drop feature of the reference circuit with the first cycle portion of the interrogation signal (Column 23, lines 8-11), wherein the power source is configured to read the at least one voltage drop feature with the second cycle portion of the interrogation signal (Column 23, lines 12-14), and wherein the power source is configured to subtract out the variable voltage drop from the at least one variable .

Claims 37 are 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,238,416 B2 in view of Weiner et al. (US 2011/0087256 A1) (“Weiner”).
Regarding claim 37, US 10,238,416 B2 discloses the invention substantially as claimed.  However, US 10,238,416 B2 fails to disclose that the reference circuit comprises a reference resistor and an EEPROM.  
Weiner teaches (Figure 33A) a reference circuit with a reference resistor and an EEPROM.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reference circuit disclosed in US 10,238,416 B2 to include a reference resistor and an EEPROM, as taught by Weiner.  This modification would provide a data storage element capable of transmitting or receiving data, such as from the generator, to provide an indication to a user (e.g., an LED indication or other visible indication) based on the received data (Weiner, paragraph 0177).
Regarding claim 39, US 10,238,416 B2 discloses the invention substantially as claimed.  However, US 10,238,416 B2 fails to disclose that the at least one variable voltage drop features comprises at least one switch electrically connected with a resistor and a pair of diodes.
2) electrically connected with a resistor (R1) and a pair of diodes (D3, D4, D5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one variable voltage drop features disclosed in US 10,238,416 B2 to comprise at least one switch electrically connected with a resistor and a pair of diodes, as taught by Weiner.  This would provide a feature to modify the characteristics of an interrogation signal transmitted by the generator. The characteristics of the interrogation signal, which may uniquely indicate a state or configuration of the control circuit, can be discerned by the generator and used to control aspects of its operation (Weiner, paragraph 0176).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, and 30, 31, and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (US 2011/0087256 A1) (“Weiner”).
Regarding claim 21, Weiner discloses (Figures 1-3 and 33A) a surgical instrument comprising: (a) an electrical circuit (300-1), including: (i) a reference feature (D1) to provide a predetermined voltage drop during operation of the surgical instrument 2) electrically connected with a resistor (R1), wherein the variable feature further comprises a pair of diodes (D4 and D5), wherein the variable feature is positioned on a second leg of the electrical circuit; and wherein the variable voltage drop from the variable feature is capable of being determined based on the predetermined voltage drop from the reference feature during operation of the surgical instrument (paragraph 0178).
Regarding claim 22, Weiner discloses a power source (102) in communication with the electrical circuit, wherein the variable feature and the reference feature are electrically connected with the power source in parallel (paragraph 0177).
Regarding claim 33, Weiner discloses (Figures 1-3) a handle assembly (paragraph 0176).
Regarding claim 34, Weiner discloses (Figures 1-3) the at least one switch (136a-136c) of the variable feature is actuatable by a movable feature on a handle assembly of the surgical instrument (paragraphs 0115-0118).
Regarding claim 35, Weiner discloses (Figures 1-3) the surgical instrument further comprises (a) a shaft assembly (124) including an acoustic waveguide (paragraph 0113); and (b) an end effector (126) distally extending from the shaft assembly and including an ultrasonic blade (151) in communication with the acoustic waveguide, wherein the circuit is operatively connected to the end effector.


Regarding claim 21, Weiner discloses (Figures 1-3 and 33A) a surgical instrument comprising: (a) an electrical circuit (300-1), including: (i) a reference feature (302) to provide a predetermined voltage drop during operation of the surgical instrument (paragraph 0177), wherein the reference feature is positioned on a first leg of the electrical circuit; (ii) a variable feature to provide a variable voltage drop during operation of the surgical instrument, wherein the variable feature comprises at least one switch (SW2) electrically connected with a resistor (R1), wherein the variable feature further comprises a pair of diodes (D4 and D5), wherein the variable feature is positioned on a second leg of the electrical circuit; and wherein the variable voltage drop from the variable feature is capable of being determined based on the predetermined voltage drop from the reference feature during operation of the surgical instrument (paragraph 0178).
Regarding claim 30, Weiner discloses that the reference feature (302) comprises a reference resistor.  In paragraph 0177, Weiner discloses that the reference feature may comprises a Maxim DS28EC20 1-Wire® EEPROM.  See attached product data from maxim integrated (https://www.maximintegrated.com/en/products/ibutton-one-wire/memory-products/DS28EC20.html).

    PNG
    media_image1.png
    208
    339
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being obvious over Weiner et al. (US 2011/0087256 A1) (“Weiner”) in view of Turner et al. (US 2012/0265196 A1) (“Turner”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 28, Weiner discloses the invention substantially as claimed.  However, Weiner fails to disclose that the power source is configured to provide a current of about 16 milliamperes.
In the same field of endeavor, Turner teaches a power source (102) that is a constant-current source configured to provide a current of about 16 milliamperes (paragraph 0365).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source to be a .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 2011/0087256 A1) (“Weiner”) in view of Mulvihill et al. (US 2009/0069830 A1) (“Mulvihill”).
Regarding claim 29, Weiner discloses the invention substantially as claimed.  However, Weiner fails to disclose that the power source is configured to alternate at a frequency of about 500 Hertz.
Mulvihill teaches an analogous surgical instrument comprising a piezoelectric transducer that is electrically driven with an AC signal a frequency of about 500 Hertz.  The electric current is converted to mechanical vibrations via the piezoelectric 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source to alternate at a frequency of about 500 Hertz, as taught by Mulvihill.  This modification would provide a drive signal at frequency to be converted into mechanical vibrations of the ultrasonic blade (Mulvihill, paragraph 0022).

Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 requires that the power source is configured to generate an interrogation signal at a cycle, wherein the cycle includes a first cycle portion and a second cycle portion, wherein the power source is configured to read the reference feature of the circuit with the first cycle portion of the interrogation signal, wherein the power source is configured to read the variable feature with the second cycle portion of the interrogation signal, and wherein the power source is configured to subtract out the variable 3Serial No. 16/207,377 voltage drop from the variable feature based on the predetermined voltage drop from the reference feature during operation.  These limitations, in combination with the limitations of claims 21 and 22, are not disclosed or suggested in the prior art of record.  Weiner discloses that the power source (102) is configured to generate an .  
Claims 24-26 are dependent on claim 23, thus would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36, 37, and 39 would be allowable if the nonstatutory double patenting rejection above is overcome.  The prior art of record fails to disclose or suggest a surgical instrument, comprising:(a) at least one variable voltage drop feature configured to provide a variable voltage drop; (b) a reference circuit in communication with the at least one variable voltage drop feature, wherein the reference circuit includes at least one predetermined voltage drop feature configured to provide a predetermined voltage drop; and (b) a power source in communication with the at least one variable voltage drop feature and the reference circuit, wherein the power source is configured to provide power to the surgical instrument, wherein the power source is configured to generate an interrogation signal at a cycle, wherein the cycle includes a first cycle portion and a second cycle portion; and 5Serial No. 16/207,377wherein the power source is configured to read the at least one predetermined voltage drop feature of the reference circuit with the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771     

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771